Citation Nr: 0806928	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  03-28 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied service 
connection for PSTD.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor if the evidence establishes that the 
veteran engaged in combat with the enemy, the claimed 
stressor is related to that combat, and the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service.  38 C.F.R. § 3.304(f) 
(2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran testified in his October 2006 RO hearing that on 
or about June 1969, he witnessed a fatal helicopter crash 
while he was attached to the 335th Assault Helicopter 
Battalion in Long Binh, Vietnam.  He also stated that the 
Viet Cong sabotaged helicopters and killed several soldiers 
while he was on guard duty in Can Tho, Vietnam in June 1971.  
He stated that he was attached to the 1st Aviation Brigade of 
the 235th Helicopter Assault Platoon at the time.  

According to service personnel records, the veteran served in 
Vietnam from August 1969 to October 1970 and January 1971 to 
March 1972.  His military occupational specialties were 
aircraft maintenance and construction/utility worker.  His 
awards and decorations do not include those which would 
indicate that he engaged in combat with the enemy.  Hence, 
his alleged stressors must be verified by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Although the veteran has provided detailed information about 
his stressors, no attempt has been made to verify them 
through the United States Army & Joint Services Records 
Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

1.	Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the alleged stressors.  Specific 
requests should be made for casualties 
in the veteran's unit as a result of a 
helicopter accident in and around June 
1969 and a base assault during which 
helicopters were sabotaged and several 
soldiers were killed in June 1971.  The 
veteran should be given the opportunity 
to provide more detailed information if 
needed for such research.

2.	If a stressor is verified, schedule the 
veteran for a VA examination to 
determine whether he meets the criteria 
found in DSM-IV for a diagnosis of PTSD 
and whether any PTSD is related to a 
confirmed stressor in service.  The 
examiner should specifically state 
whether or not the veteran meets each 
criterion for a diagnosis of PTSD.  If 
a diagnosis is warranted, the examiner 
should state what stressors led to the 
PTSD.

3.	Then, readjudicate the claim for 
service connection for PTSD.  If the 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

